ORDER
PER CURIAM.
Howard Robertson (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial in which he was found guilty of one count of first-degree robbery, in violation of Section 569.020 1 and one count of armed criminal action, in violation of Section 571.015. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to concurrent terms of life imprisonment and ten years in the Missouri Department of Corrections. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise noted.